J-A29032-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                     Appellee             :
                                          :
   v.                                     :
                                          :
ERIC J. HALL,                             :
                                          :
                     Appellant            :     No. 131 WDA 2014

         Appeal from the Judgment of Sentence of December 17, 2013
           in the Court of Common Pleas of Westmoreland County,
             Criminal Division, at No(s): CP-65-CR-0000006-2012

BEFORE:       FORD ELLIOTT, P.J.E., ALLEN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                 FILED DECEMBER 16, 2014

        Eric J. Hall (Appellant) appeals from the December 17, 2013 judgment

of sentence of life imprisonment entered after a jury convicted him of, inter

alia, two counts of first-degree murder. 18 Pa.C.S. § 2502(a). We affirm.

        The trial court summarized the evidence offered at trial as follows.

        Anthony (“Tony”) Henderson and Noelle Richards were a young
        couple living at a residence located on Fox Road in Washington
        Township, Westmoreland County. The property was very rural
        and was not immediately accessible from SR 66, the nearest
        main road. On August 28, 2011, at approximately 8:00 p.m.,
        [Tony] and Noelle went to a Dairy Queen in nearby Delmont to
        purchase food and ice cream cake to take back to their home.
        They concluded the purchase and left the restaurant at 8:08
        p.m.

              Shortly thereafter, at approximately 8:30 p.m., the trio of
        Michael DiVincenzo, Greg DiVincenzo and Sam Denillo traveled
        [to] Tony and Noelle’s house to purchase marijuana from Tony.
        Michael testified that Sam Denillo drove the three of them to
        Washington Township in his Black Jeep. Michael had been to


*Retired Senior Judge assigned to the Superior Court.
J-A29032-14


     Tony’s house on a prior occasion with another friend, Paul
     Hoover, who was staying with Tony and Noelle, so he knew the
     way. Michael testified that on that prior occasion the gate at the
     top of the lengthy driveway had been closed, and Hoover had to
     open it and close it behind them. However, on this trip, the gate
     was already open, and they proceeded directly down the
     driveway to the rear of the house.

            Michael DiVincenzo and Denillo approached the sliding
     glass doors off the back patio and knocked, but that no one
     answered. He could see the light from a television but because
     the glass was covered by vertical shades that were closed, he
     couldn’t tell whether anyone was inside. Michael continued to
     knock at the sliding glass door, and also checked around the rest
     of the house to see if there were any lights on in another portion
     of the house. He also decided to call Paul Hoover to see if he
     knew where Tony was, but as he was talking with him, he saw
     that someone was coming to the door. The sliding glass door
     opened, and an unfamiliar man emerged holding a baseball bat.
     He immediately swung the baseball bat and hit Sam Denillo on
     the side of his head, and Denillo fell to the ground. The man
     then started toward Gregory DiVincenzo, swinging the bat at him
     as well, but Gregory was able to block the blow with his arm.
     Michael told him that they would just leave, but the man chased
     after Michael, who ran to get away from him. He gave up the
     chase after a short time, and went back inside the house.
     Intending to flee the area, Michael and Gregory DiVincenzo
     managed to get Sam Denillo back into the vehicle. Michael
     realized that he had lost his cell phone, and had Gregory call his
     number. Michael then noticed that the man had come back
     outside the house and was laying flat on his stomach as if he
     were searching for something. He stood up, and Michael could
     hear what sounded like his cell phone ringing from an area near
     the man’s midsection. Michael asked the man to please throw
     him his cell phone, that they would just leave, but the man just
     stared at him blankly.

           The trio left the Henderson property, driving down Fox
     Road to its intersection with SR 66, while Gregory DiVincenzo
     called 9-1-1 from the vehicle to summon medical help for Sam
     Denillo. The call was received by Westmoreland 9-1-1 at 8:44
     p.m. Denillo was groggy and bleeding from his mouth. While
     they were waiting for the police and an ambulance, a dark



                                   -2-
J-A29032-14


     colored Jeep Grand Cherokee sped past them at a high rate of
     speed, made a left turn onto SR 66 without stopping at the stop
     sign, and drove off toward Delmont. Believing it to be the same
     person who had assaulted them, Gregory DiVincenzo called 9-1-
     1 again and reported his observations about the vehicle. This
     second call was received by Westmoreland 9-1-1 at 8:49 p.m.
     Denillo was flown by medical helicopter to Allegheny General
     Hospital in Pittsburgh, where he was admitted for three days,
     underwent surgery for a broken jaw, and treated for a
     concussion and bleeding in his ear.

            Michael DiVincenzo later identified [Appellant] from a
     series of photos that were presented to him by members of the
     Westmoreland County Detective Bureau, and also at the time of
     trial, as being the bat-wielding individual who assaulted Sam
     Denillo and attempted to assault him and his brother on that
     evening. Sam Denillo had little or no memory of the events.
     Gregory DiVincenzo was unable to positively identify
     [Appellant’s] photograph from the series of photos shown to him
     by the police, but he was able to make a positive identification of
     him at the preliminary hearing and at trial.

            As the DiVincenzo brothers and Sam Denillo were waiting
     on the side of Fox Road for an ambulance, Corey Lutz and his
     friend Joe Giarusso, in separate vehicles, were turning from SR
     66 onto Fox Road on their way to [Tony’s] house. Lutz and
     Giarusso were both friends of Tony’s and they had made plans
     earlier in the day to come to his house and visit that evening.
     Lutz noticed the three men in the Jeep parked at the
     intersection. When Lutz arrived at the Henderson home, he first
     noticed that the gate at the top of the driveway was not locked
     as it customarily was, and that it appeared to be damaged.
     When he reached the rear of the house, he noticed that the grill
     had been overturned into the driveway, furniture was out of
     place, there were broken items on the patio, and the sliding
     glass door was open. He noted that this was all unusual.

           Lutz entered into the house through the sliding glass door
     and discovered the bodies of [Tony] Henderson and Noelle
     Richards in the finished basement living area. Lutz indicated
     that he believed that Noelle might have been breathing slightly,
     but that she wouldn’t respond to him. He observed that she had
     blood on her head and was slumped over on the couch. He



                                    -3-
J-A29032-14


     related that he saw Tony Henderson’s body lying on the floor by
     the coffee table in front of the fireplace in a large pool of blood.
     The food from Dairy Queen was still on the coffee table, and Lutz
     recalled that he could smell “fresh food, like, a hamburger with a
     bite taken out of it, a thing of French fries that wasn’t even
     dipped into the ketchup yet.... I remember looking down and
     noticing that they didn't even get to eat.” He immediately called
     9-1-1; the police received the dispatch while they were assisting
     the DiVincenzos and Sam Denillo at the intersection of Fox Road
     and SR 66. Lutz’s call was received by Westmoreland 9-1-1 at
     8:56 p.m.

            Forensic pathologist Dr. Cyril Wecht testified that Tony
     Henderson had sustained three gunshot wounds (two in his head
     and one in his forearm), and also had a multitude of wounds to
     his head that suggested he had been beaten with some sort of
     blunt force instrumentality. Indeed, Dr. Wecht testified that the
     injuries suggested that he had received repeated blows,
     administered with substantial force, to the back of his head. Dr.
     Wecht testified that the injuries inflicted upon Tony Henderson,
     other than the gunshot wounds, were consistent with a baseball
     bat being that blunt force instrumentality. Dr. Wecht opined
     that these injuries would not have necessarily been fatal had
     Tony Henderson received prompt medical intervention and
     neurological treatment. Dr. Wecht explained that the cause of
     death would have been “the multiplicity of all injuries producing
     an adverse effect as I have explained, then with focusing more
     on the two gunshot wounds of the head would have been the
     major injuries contributed to by the multiple lacerations leading
     to loss of blood and thereby hastening the development of shock
     and death.”

           Dr. Wecht also performed the autopsy on the body of
     Noelle Richards.    Dr. Wecht explained that she had also
     sustained three gunshot wounds, all to her head, as well as a
     laceration around her right ear that was caused by blunt force
     instrumentality. He opined that Noelle would have died within
     thirty minutes of sustaining the fatal gunshot wounds to the
     head. Dr. Wecht testified that Noelle Richards cause of death
     was “the three gunshot wounds of the head and face with some
     contribution from the laceration caused by a blunt force
     instrument of some kind in the right temporal region. All of




                                    -4-
J-A29032-14


     those producing that trans-sellar fracture would have been the
     cause of her death.”

           During the initial investigation into the deaths of [Tony]
     Henderson and Noelle Richards, law enforcement had no
     suspects, as neither DiVincenzo brother nor Sam Denillo knew
     the identity of the bat-wielding man who attacked them on
     August 28, 2011. However, on August 29, 2011, Anna Stouffer
     found a black tri-fold wallet on the ground to the rear of her van,
     which was parked on the street outside her residence at 221
     Church Street in Ligonier Borough. She knew that a red car had
     been parked behind her van the night before. She also knew
     that the red car was associated with the residents of 217 Church
     Street. Ms. Stouffer looked inside to see if she could identify the
     owner, and saw that the license belonged to an Anthony James
     Henderson. She did not know this person, so she took the wallet
     to the Ligonier Borough Police Department. The time was 2:25
     p.m. on August 29, 2011.

           Jeremy Springer, who worked with [Appellant] and
     [Appellant’s] brother, Jay, testified that on August 29, 2011,
     [Appellant] had assisted him in removing a roof at his residence.
     [Appellant] arrived at approximately 7:00 a.m. in a green Jeep,
     and his brother arrived separately.        As they worked on
     Springer’s roof, [Appellant] kept receiving text messages on his
     cell phone. When asked who was contacting him, he stated it
     was his “guy from Delmont.”         Springer recalled that after
     [Appellant] had left for the day, he texted [Appellant] around
     7:00 p.m. to thank him for coming out and helping with the roof.
     He noted that he did not receive a prompt response as usual,
     and did not receive another text from [Appellant] until
     approximately 9:45 p.m.

           Springer also related that the next day, on August 29,
     2011, [Appellant] reported for work as usual. Over the lunch
     break, when Springer and [Appellant] were eating together,
     [Appellant] told Springer a story that began with, “You won’t
     believe what happened to me last night.” [Appellant] then
     proceeded to tell Springer that he had gone to see his friend in
     Delmont, and that when he had gotten there, there were two
     dead people in the house. He said that he had gone to the back
     door when he got no response to his knocking at the front door,
     that he went in the back door and saw Tony on the floor with



                                    -5-
J-A29032-14


     what he thought was a gunshot wound, and Tony’s girlfriend
     lying on the couch with dried blood on the side of her face. Not
     knowing what to do, and fearful that the person who had done
     this was still there, [Appellant] told Springer that he locked the
     back door. He then stated that he heard a car drive up, and was
     afraid, so he hid. He told Springer that he then heard Tony’s
     phone ringing, and as he hid, he happened upon a baseball bat
     that was lying on the ground. He stated that he picked up the
     bat and unlocked the door, and said that he said, “hey” to the
     men he saw at the back door. [Appellant] told Springer that he
     thought he could get away, so he came out swinging the bat and
     thought he hit the bigger man in the head. He related that the
     men scattered, and he grabbed what one of them dropped and
     ran back inside the house. [Appellant] told Springer that he
     gabbed Tony’s phone (because it had been ringing, and because
     he had contacted Tony earlier in the day and he didn’t want his
     number to be on there when the police looked at it) and Tony’s
     wallet (because he didn’t know if he had touched it accidentally
     and his fingerprints might be on it.)

           He told Springer that he then left the house and drove
     back toward Ligonier. He did tell Springer that on the way to
     Ligonier, he stopped at Donegal Lake, removed the batteries
     from the two cell phones that he had taken from the house, and
     threw them into the lake. He did this, he said, because he had
     seen on television that if the battery was removed from a phone,
     the phone couldn’t be traced. He also told Springer that he had
     removed all of his clothing, including his shoes, had thrown them
     and the wallet into a garbage bag, and discarded them at a
     dumpster at a methadone clinic. He also related that he stopped
     at Walmart on the way home to buy Clorox and wiped his Jeep
     down in case there was any blood traces from his shoes or the
     clothing he had been wearing. He stated that he still had the
     bat, but days later told Springer that he had thrown it into the
     woods.      Springer urged [Appellant] to speak with law
     enforcement, but [Appellant] stated that he wanted to wait to do
     that. Jeremy Springer testified that, after consulting with his
     attorney and telling her what [Appellant] had revealed to him,
     he contacted the County Detectives Bureau and told them about
     [Appellant’s] “story.”

          Law enforcement verified that [Appellant] had visited the
     methadone clinic on Monday, August 29, 2011 at approximately



                                   -6-
J-A29032-14


     5:43 a.m. The Commonwealth also presented video footage
     from the Latrobe Walmart, showing that [Appellant] then visited
     that store at approximately 6:24 a.m., purchased cleaning
     materials and extensively cleaned his car in the Walmart parking
     lot. The bottle of Soft Scrub cleanser that [Appellant] purchased
     was recovered in a search of the teal/blue/green Jeep Cherokee
     that was driven by [Appellant] on the night of August 28, 2011.
     Also recovered from the Jeep were numerous blood samples,
     which were later matched through DNA analysis to Sam Denillo
     and [Tony] Henderson.           Analysis of text messages on
     [Appellant’s] phone indicated that he had borrowed a 9mm
     Taurus firearm from his mother but had not returned it and had
     in fact discarded it. Analysis of the bullet casings and fragments
     recovered at the scene of the murder indicated that the
     ammunition used was 9mm ammunition, likely used in a 9mm
     automatic firearm.

            [Appellant] maintained that he had gone to [Tony]
     Henderson’s home to purchase drugs, and that when he arrived
     at Tony’s driveway, he was nearly run off the driveway by a
     large dark SUV/truck coming in the opposite direction. When he
     approached the back door, he noted that the dog was sniffing at
     something in the driveway. He saw it was a wallet, and picked it
     up. He also picked up a cell phone that was also on the ground.
     He noted that the patio area was in disarray. He entered the
     house and discovered the bodies of Noelle Richards and Tony
     Henderson. He observed that a vehicle had arrived at the
     house, and “guys started pouring out of it.” He locked the back
     door, thinking that the people who had murdered Tony and
     Noelle had come back for him. He found a baseball bat at the
     end of the couch and decided to attack these individuals. He
     swung the bat at these individuals, hitting two of them. When
     he had chased them away, he searched the ground for a gun,
     and picked up something hard. He went back inside the house
     until these men left, and then departed, taking the cell phone,
     the wallet, the bat and the hard object with him. He testified
     that he gave no thought whatsoever to calling the police. He
     testified that he drove back to Ligonier, and when he was on SR
     30, he threw the bat and the cell phones out the window. When
     he arrived home, he took a shower and discarded his clothing in
     a trash can that had been placed by the curb to be picked up in
     the morning. [Appellant] testified that he woke early the next
     morning for work, went to the methadone clinic in Greensburg,



                                   -7-
J-A29032-14


      and then stopped at Walmart in Latrobe so he could clean up the
      Jeep. [Appellant] stated that he had thrown up in the Jeep the
      night before, and needed to clean the vehicle before picking his
      brother up for work. [Appellant] also admitted that he had
      thrown away the 9mm Taurus firearm that he had borrowed
      from his mother so that the police would not find it.

Trial Court Opinion (TCO), 4/4/2014, at 1-9 (footnote and citations to the

record omitted).

      Upon this evidence, the jury convicted Appellant of the murders of

Anthony Henderson and Noelle Richards, as well as of numerous other

crimes.   On December 17, 2013, the trial court sentenced Appellant, inter

alia, to two consecutive terms of life imprisonment without possibility of

parole.   Appellant timely filed a notice of appeal.   The trial court ordered

Appellant to file a concise statement of errors complained of on appeal,

which Appellant timely filed.

      Appellant presents six questions for this Court’s consideration:

            1.    Whether the court below erred in admitting evidence
      of crimen falsi convictions more than 10 years old, in violation of
      Pa.R.E. 609.

            2.   Whether the court below erred in allowing the
      Commonwealth to publish to the jury autopsy photographs of
      the victims on multiple occasions, creating a cumulative
      inflammatory effect.

            3.    Whether the court below erred in allowing hearsay
      testimony against the Appellant despite there being no
      applicable exception to the rule against hearsay, relating to the
      testimony in question.




                                     -8-
J-A29032-14


            4.    Whether the court below erred in allowing the
      admission of text messages putatively from the Appellant
      despite a lack of sufficient evidence of authenticity.

             5.   Whether the court below erred in allowing a
      Commonwealth witness to testify regarding [Appellant’s] refusal
      to speak to the police, which implicated his rights guaranteed by
      the Fifth Amendment and the Pennsylvania Constitution.

           6.     Whether the court below erred in allowing the
      Commonwealth to offer extrinsic evidence as to a collateral
      matter to impeach the Appellant.

Appellant’s Brief at 5 (suggested answers omitted).

      All of Appellant’s questions challenge the trial court’s evidentiary

rulings. We consider these questions mindful of the following.

             The standard of review for a trial court’s evidentiary
      rulings is narrow. The admissibility of evidence is solely within
      the discretion of the trial court and will be reversed only if the
      trial court has abused its discretion. An abuse of discretion is
      not merely an error of judgment, but is rather the overriding or
      misapplication of the law, or the exercise of judgment that is
      manifestly unreasonable, or the result of bias, prejudice, ill-will
      or partiality, as shown by the evidence of record.

Commonwealth v. Mendez, 74 A.3d 256, 260 (Pa. Super. 2013) (quoting

Commonwealth v. Hanford, 937 A.2d 1094, 1098 (Pa. Super. 2007)).

      We begin with Appellant’s challenge to the denial of his motion in

limine which sought to exclude evidence of his January 2003 convictions for

criminal trespass, theft by unlawful taking, and receiving stolen property.

Appellant argues that evidence of these crimen falsi was inadmissible under

Pa.R.E. 609, which provides as follows, in relevant part.




                                     -9-
J-A29032-14


      (a) In General. For the purpose of attacking the credibility of
      any witness, evidence that the witness has been convicted of a
      crime, whether by verdict or by plea of guilty or nolo contendere,
      must be admitted if it involved dishonesty or false statement.

      (b) Limit on Using the Evidence After 10 Years. This
      subdivision (b) applies if more than 10 years have passed since
      the witness’s conviction or release from confinement for it,
      whichever is later. Evidence of the conviction is admissible only
      if:

            (1) its probative value          substantially   outweighs   its
            prejudicial effect; and

            (2) the proponent gives an adverse party reasonable
            written notice of the intent to use it so that the party has a
            fair opportunity to contest its use.

Pa.R.E. 609.

      It is important to note what issues are not before this Court in deciding

Appellant’s first question. First, no one disputes that all three of the crimen

falsi convictions admitted were more than ten years old for purposes of Rule

609, thus implicating subsection (b) of the Rule. Second, Appellant does not

contend that he was given inadequate notice.          Third, although Appellant

references multiple crimen falsi convictions in his statement of questions

presented, his argument relates solely to the admission of evidence of his

criminal trespass conviction.     Finally, Appellant does not contest that

criminal trespass has been held to be a crimen falsi.

      Therefore, the only issue presented by Appellant’s first question is

whether the trial court erred in holding that the probative value of his




                                    - 10 -
J-A29032-14


criminal trespass conviction substantially outweighed its prejudicial effect.

We conclude that the trial court did so err, but that the error was harmless.

      In making the probative-value-versus-prejudicial-effect determination

under Rule 609(b), a court considers the following factors.

      1) the degree to which the commission of the prior offense
      reflects upon the veracity of the defendant-witness; 2) the
      likelihood, in view of the nature and extent of the prior record,
      that it would have a greater tendency to smear the character of
      the defendant and suggest a propensity to commit the crime for
      which he stands charged, rather than provide a legitimate
      reason for discrediting him as an untruthful person; 3) the age
      and circumstances of the defendant; 4) the strength of the
      prosecution’s case and the prosecution’s need to resort to this
      evidence as compared with the availability to the defense of
      other witnesses through which its version of the events
      surrounding the incident can be presented; and 5) the existence
      of alternative means of attacking the defendant’s credibility.

Commonwealth v. Palo, 24 A.3d 1050, 1056 (Pa. Super. 2011) (quoting

Commonwealth v. Harris, 884 A.2d 920, 925 (Pa. Super. 2005)).

      Appellant argues that the probative value of the criminal trespass

conviction did not substantially outweigh its prejudicial effect because (1)

the connection of the offense to dishonesty is weak compared to other

crimen falsi such as perjury or false identification; (2) there was a

substantial danger that the jury would infer from the trespass conviction a

propensity to enter areas where he did not belong; (3) more than one third

of Appellant’s life had passed between the time he was convicted of the

trespass at age 20 and the time he would be impeached with the conviction;

(5) the Commonwealth had at its disposal other means of attacking



                                    - 11 -
J-A29032-14


Appellant’s credibility, namely crimen falsi convictions that were less than

ten years old. Appellant’s Brief at 13-14.

      Appellant’s brief does not address the fourth factor: the strength of the

Commonwealth’s case and the availability of other witnesses. However, that

factor was the primary focus of the trial court, which offered the following

explanation of its reason for denying Appellant’s motion in limine.

             Th[e trial] court considered the fact that, if [Appellant]
      chose to testify, [which he ultimately did,] his testimony would
      be of significant importance in the case.         [Appellant] had
      recounted his “story” to Jeremy Springer, telling him how he had
      been at the Henderson residence the night Tony and Noelle had
      been murdered, that he had found their bodies, that he had
      attacked the DiVincenzo brothers and Sam Denillo with a
      baseball bat because he thought they were the perpetrators of
      the homicide coming back for him, and that he had disposed of
      evidence that he had removed from the crime scene. In light of
      this evidence, [Appellant’s] credibility would be a critical issue,
      and the existence of the prior crimen falsi convictions would
      reflect directly upon his veracity. The existence of these prior
      convictions was not of such a nature that they would tend to
      smear [Appellant’s] character, but simply to impeach his
      credibility. Because the prosecution’s case against [Appellant]
      was largely circumstantial, the need to attack his veracity would
      have been crucial…. T[he trial] court also considered that the
      convictions at issue were ten and a half years old, not so far
      beyond the ten-year limitation to render them so remote as to
      be irrelevant and, although there was another crimen falsi
      conviction available to the Commonwealth for impeachment
      purposes, determined that the cumulative value of the crimen
      falsi convictions for purposes of impeachment substantially
      outweighed any prejudicial effect that might result from the use
      of those convictions for impeachment purposes.

TCO, 4/4/2014, at 12-13.




                                    - 12 -
J-A29032-14


     Considering Appellant’s arguments and the trial court’s reasoning, we

agree with Appellant that the Commonwealth failed to establish that the

probative   value   of   this   particular   conviction     for   criminal   trespass

substantially outweighed its prejudicial effect.          Given the availability of

other, more recent crimen falsi convictions with which the Commonwealth

could impeach Appellant, convictions which were less likely to suggest that

Appellant had a propensity to commit the crime for which he was being

tried, the probative value of this one conviction did not outweigh, let alone

substantially outweigh, the prejudicial effect. However, the Commonwealth

argues that the error was harmless, and we agree.

     “The harmless error doctrine, as adopted in Pennsylvania, reflects the

reality that the accused is entitled to a fair trial, not a perfect trial.”

Commonwealth v. Hairston, 84 A.3d 657, 671 (Pa. 2014) (quoting

Commonwealth v. Rasheed, 640 A.2d 896, 898 (Pa. 1994)).

           Harmless error exists if the record demonstrates either:
     (1) the error did not prejudice the defendant or the prejudice
     was de minimis; or (2) the erroneously admitted evidence was
     merely cumulative of other untainted evidence which was
     substantially similar to the erroneously admitted evidence; or (3)
     the properly admitted and uncontradicted evidence of guilt was
     so overwhelming and the prejudicial effect of the error was so
     insignificant by comparison that the error could not have
     contributed to the verdict.

Id. at 671-72 (quoting Commonwealth v. Hawkins, 701 A.2d 492, 507

(Pa. 1997)).




                                      - 13 -
J-A29032-14


      Here, the jury was instructed specifically that Appellant’s criminal

convictions were to be considered only in assessing Appellant’s credibility:

            There was evidence tending to prove that [Appellant] has
      a prior criminal conviction. I’m speaking of his conviction[s] for
      criminal trespass, theft and receiving stolen property. This
      evidence is not evidence of [Appellant’s] guilt in this case. You
      must not infer guilt from the evidence of the prior convictions.
      This evidence may be considered for one purpose only, that is,
      to help you judge the credibility and weight of the testimony
      given by [Appellant] as a witness in this trial.

N.T., 9/9-13 & 16-18/2013, at 1295.

      “The law presumes that the jury will follow the instructions of the

court.”   Commonwealth v. Miller, 819 A.2d 504, 513 (Pa. 2002).

Presuming that the jury followed the trial court’s limiting instruction, the sole

probative value of the criminal trespass conviction to the jury was its

impeachment value.       Therefore, the error of its admission is harmless

because (1) any improper use of the criminal trespass conviction that the

jury might have made was foreclosed by the limiting instruction, and (2) the

evidence was cumulative of other crimen falsi convictions, the admission of

which Appellant does not contest on appeal. Accordingly, we conclude that

Appellant is not entitled to a new trial based upon the trial court’s error in

admitting evidence of his criminal trespass conviction.

      Appellant next argues that the trial court erred in allowing the

Commonwealth to publish the victims’ autopsy photos to the jury twice:

during the testimony of Dr. Wecht and during the testimony of police




                                     - 14 -
J-A29032-14


Detective Ray Dupilka.       Appellant claims that the photographs were

gruesome and that, while concededly displayed properly during Dr. Wecht’s

testimony,    they   were   “wholly    unnecessary   for   Detective   Dupilka’s

testimony.” Appellant’s Brief at 15.

     In determining whether to admit a photograph or videotape of a
     murder victim, a trial court must engage in a two-step analysis.
     First, the court must determine whether the photograph is
     inflammatory. If it is not, the photograph may be admitted if it
     has relevance and can assist the jury’s understanding of the
     facts.   If the photograph is inflammatory, the court must
     determine whether the essential evidentiary value of the
     photograph outweighs the likelihood that the photograph will
     improperly inflame the minds and passions of the jury.

Commonwealth v. Patterson, 91 A.3d 55, 67 (Pa. 2014) (citation

omitted).

     From Appellant’s brief, we know nothing about the photographs at

issue other than that they were from the victims’ autopsies. Appellant does

not discuss what exactly was shown in the photographs; what particular

aspects rendered the photographs unnecessarily gruesome; or even whether

the photographs were in color or black and white.    Appellant appears to rely

upon the fact that autopsy photographs are ipso facto disturbing. However,

as our Supreme Court has noted:

     A criminal homicide trial is, by its very nature, unpleasant, and
     the photographic images of the injuries inflicted are merely
     consonant with the brutality of the subject of inquiry. To permit
     the disturbing nature of the images of the victim to rule the
     question of admissibility would result in exclusion of all
     photographs of the homicide victim, and would defeat one of the
     essential functions of a criminal trial, inquiry into the intent of



                                       - 15 -
J-A29032-14


      the actor. There is no need to so overextend an attempt to
      sanitize the evidence of the condition of the body as to deprive
      the Commonwealth of opportunities of proof in support of the
      onerous burden of proof beyond a reasonable doubt.

Commonwealth v. Tharp, 830 A.2d 519, 531 (Pa. 2003) (quoting

Commonwealth v. McCutchen, 454 A.2d 547, 549 (Pa. 1982)).

      Here,    the   trial   court   noted   Appellant’s   failure   to   argue   any

inflammatory nature of the photographs as the basis for his objection to

their admission, and explained that examination of the photographs was

proper as part of Detective Dupilka’s testimony:

      The testimony of Det. Dupilka authenticating the photographs
      and testifying about the circumstances under which the
      photographs were taken and, within his area of expertise [in
      crime scene investigation, processing, and forensics], what
      injuries were depicted in the photographs was proper, even
      though Dr. Wecht testified in more detail and within his area of
      expertise of forensic pathology as to the nature of the injuries he
      observed during the autopsy.

TCO, 4/4/2014, at 15.

      Appellant has failed to convince us that the potential for prejudice

outweighed the evidentiary value of the photographs, and that he is entitled

to relief.    Commonwealth v. Wrecks, 931 A.2d 717, 722 (Pa. Super.

2007) (“An appellant … has the burden to convince us that there were errors

and that relief is due because of those errors.”). Accordingly, we hold that

Appellant’s second issue is unavailing.

      With his third question, Appellant challenges the admission of two

instances of hearsay.        First, he complains that the trial court erred in



                                        - 16 -
J-A29032-14


overruling his objection to the testimony of Anna Stouffer. Stouffer was the

woman who found the victim Henderson’s wallet on the ground in front of

Stouffer’s parked vehicle, in the spot where a red car had been parked the

night before.   Not recognizing any of her neighbors as the owner of the

wallet based upon the identification she found therein, Stouffer took the

wallet to the police station. Stouffer offered the following testimony at trial,

in pertinent part.

      Q.    Now, you said you had seen a woman leaving the red car
      and heading to 217 East Church Street before, did you ever
      learn who she was or what her name was?

      A.    Not until afterwards.

      Q.    After you found the wallet?

      A.    Yes.

      Q.    And what is her name?

      A.    Carly, um, Hall.

      Q.    Carly Hall?

      A.    Yes.

      Q.    Did you know her to be [Appellant’s] wife?

      A.    I didn’t know she was until afterwards.

      Q.    After you turned the wallet in?

      A.    Yes.

      Q.    And did you advise her the wallet had been found?




                                     - 17 -
J-A29032-14


       A.    I told her I had found a wallet and that I turned it into the
       police station.

                                       ***

       Q.    You indicated that you learned the name Carly Hall after
       the fact?

       A.     Yeah, I do not go around and ask. I’m not nosey.

       Q.     How did you find that out?

       A.    Um, I’m not sure exactly if somebody had told me. It
       could have been the neighbor downstairs because she was a
       busybody.

N.T., 9/9-13 & 16-18/2013, at 667-68, 671-72. Appellant then objected and

moved to strike Stouffer’s identification of Carly Hall “because of the hearsay

nature of her knowledge.”        Id. at 672.         The trial court overruled the

objection. Id. at 673.

       “Hearsay is an out-of-court statement offered to prove the truth of the

matter asserted in the statement.”          Commonwealth v. Kuder, 62 A.3d

1038, 1055 (Pa. Super. 2013).         “However, [w]hen a hearsay statement is

offered for a purpose other than proving the truth of its contents, it is not

hearsay and is not excludable under the hearsay rule.” Commonwealth v.

Dargan, 897 A.2d 496, 500 (Pa. Super. 2006) (internal quotation marks

and citation omitted).

       Here, the Commonwealth argues that the claimed hearsay statements

were    not    offered   to   prove   the    truth    of   the   matters   asserted.

Commonwealth’s Brief at 22.       It maintains that Stouffer’s testimony as to



                                       - 18 -
J-A29032-14


Carly Hall’s identity was not offered to prove that the resident of 217 East

Church Street was in fact Carly Hall; rather, it was offered to establish that

Stouffer gave the resident of that address information about a lost wallet

that had been turned in to the police, and that Stouffer believed that person

to have been Carly Hall.

      The trial court, on the other hand, agreed with Appellant that

Stouffer’s identification testimony was hearsay, but opined that the error of

its admission was harmless. The trial court noted that it was the testimony

of Appellant’s landlord and Appellant himself that established that he and

Carly Hall lived at 217 East Church Street during the relevant time. TCO,

4/4/2014, at 17.

      We hold that the trial court did not err in refusing to strike Stouffer’s

identification of Carly Hall as the woman who drove the red car and to whom

Stouffer spoke about the wallet. First, it is not clear from the record that

Stouffer’s knowledge of the name of her neighbor actually was based upon

an out of court statement; Stouffer testified that she was not sure whether

someone told her.    Second, even if it were, Stouffer’s testimony was not

offered to prove that Carly Hall was indeed the name of the woman in

question. Whether Stouffer believed her name to be Carly Hall, Jane Doe, or

any other name was of no import; Stouffer had personal knowledge that the

woman who lived at 217 East Church Street drove the red car that had been

parked where she subsequently found the wallet, and she knew that she told



                                    - 19 -
J-A29032-14


that woman about finding the wallet and taking it to the police.        To the

extent that Appellant claims that Stouffer’s identification of Carly Hall as the

owner of the red car “was a crucial piece of circumstantial evidence which

the Commonwealth used to link [Appellant] with the crime[,]” his argument

is fatuous.

      Appellant makes similar unavailing claims as to the purported hearsay

testimony of Jeremy Springer, who offered the following testimony related to

the wallet, during which Appellant lodged hearsay objections to the

statements attributed to Carly Hall.1

      Q.     Let me just ask you about the wallet again that [Appellant]
      said he took off of the coffee table.        Did you have any
      subsequent conversations with [Appellant] about that wallet?
      Did it ever come up in conversation again?

      A.    Um, after the fact. Um, [Appellant] and I were together
      and his wife had called him.

      Q.      Do you remember where you were?

      A.    In Greensburg and we had made -- she had called him to
      ask him if he had lost his wallet.

                                     ***

      Q.      Could you hear what Carly was saying?

      A.      [Appellant] had told me what she said.

      Q.    Okay.    Would you tell us what [Appellant] told you what
      Carly said?


1
  Appellant does not contest that his out-of-court statements, relayed by
Springer, were admissible. Appellant’s Brief at 16.


                                     - 20 -
J-A29032-14


                                   ***

     A.    He had stated that she had asked him if that was his
     wallet. He said no, I have my wallet on me, why. She said the
     neighbor just found a wallet outside on the sidewalk and didn’t
     know if it was yours. He had then said no, I have my wallet.
     Then he hung up the phone and a few minutes later he called
     her back and said I think that is my wallet. He then made
     reference that might have been Tony’s wallet if it fell out when
     he was cleaning up his Jeep.

     Q.    So he told Carly?

     A.    It might have been my wallet. It might be my wallet. And
     she said, well, that person already left and went to the police
     station to turn it in.

N.T., 9/9-13 & 16-18/2013, at 973-76.

     The Commonwealth argues that Springer’s recitation of what Appellant

said Carly Hall had told him about the wallet was also not offered to prove

that Carly Hall in fact had a conversation with a neighbor about the wallet,

or that the neighbor took the wallet to the police. Rather, the statements

put Appellant’s responses in context. Commonwealth’s Brief at 24. Or, as

the trial court put it, Carly Hall’s statements were offered “merely to

establish that they were said at all, as an explanation for [Appellant’s]

response and his statements to Springer.” TCO, 4/4/2014, at 18.

     We agree that it was not error to admit Appellant’s statements about

what Carly Hall had told him. Out-of-court statements offered to explain the

conduct of a witness or of the police are not hearsay “because they are

offered not for the truth of the matters asserted but rather to show the




                                   - 21 -
J-A29032-14


information upon which [the witness or] police acted.” Commonwealth v.

Trinidad, 96 A.3d 1031, 1037 (Pa. Super. 2014) (quoting Commonwealth

v. Weiss, 81 A.3d 767, 806 (Pa. 2013)). It was irrelevant whether Carly

Hall’s statements to Appellant were true or false, and they were not offered

to prove that a neighbor did in fact speak to Carly Hall about finding a

wallet. Rather, the statements were offered to show the information upon

which Appellant acted.   Because the statements were not offered for the

truth of the matters asserted, they were not inadmissible hearsay.

Appellant’s hearsay arguments entitle him to no relief.

      Appellant next claims that the trial court erred in admitting text

messages that were sent and received on Appellant’s mobile phone because

they were not properly authenticated. Appellant’s Brief at 16-17. The text

messages were, in large part, between Appellant’s phone and that of his

mother, and concerned a gun of hers that Appellant had had in his

possession.

            [E]-mails and text messages are documents and subject to
      the same requirements for authenticity as non-electronic
      documents generally. A document may be authenticated by
      direct proof, such as the testimony of a witness who saw the
      author sign the document, acknowledgment of execution by the
      signer, admission of authenticity by an adverse party, or proof
      that the document or its signature is in the purported author's
      handwriting.    A document also may be authenticated by
      circumstantial evidence, a practice which is uniformly recognized
      as permissible.




                                    - 22 -
J-A29032-14


Commonwealth v. Koch, 39 A.3d 996, 1004 (Pa. Super. 2011), allowance

of appeal granted, 44 A.3d 1147 (Pa. 2012)2 (citations and quotation marks

omitted).   “[A]uthentication of electronic communications, like documents,

requires more than mere confirmation that the number or address belonged

to a particular person. Circumstantial evidence, which tends to corroborate

the identity of the sender, is required.” Id. at 1005.

      Appellant’s argument, citing generally to the testimony of Detective

Robert Weaver, through whom the text messages were admitted, is as

follows in its entirety.

             In the instant case, the Commonwealth really didn’t offer
      any authentication apart from the fact that the phone from which
      the text messages were sent had been used by [Appellant]. It is
      clear, however, that more people than just [Appellant] had used
      the phone.       In fact, the phone itself was not even in
      [Appellant’s] name; it was in his brother, Jay’s name. Some of
      the text messages that were obtained from the phone indicated
      that it was actually Jay who had sent such messages. Similarly,
      there was testimony at trial that one of [Appellant’s] friends, Jeff
      Golden, had used the phone on the very day on which the text
      messages being introduced had been sent. Some texts from Jay
      Hall were likewise sent the same day as the messages being
      introduced. These facts beg the question: how can we know
      that [Appellant] sent the texts being offered into evidence? The
      answer is simple: we can’t.

Appellant’s Brief at 17.

      The trial court offered the following reasons for its determination that

the text messages at issue had been sent by Appellant.

2
  Although our Supreme Court granted allowance of appeal on May 17, 2012,
as of the date of filing, the Court has not handed down its decision. We
therefore follow this Court’s precedential opinion in Koch.


                                     - 23 -
J-A29032-14


           First of all, although the phone was in Jay Hall’s name, it
     was clear that the phone was used by [Appellant] continuously.

                                    ***

          Also, although Jeff Golden testified that he did use the
     phone, he used it in the presence of [Appellant]. I believe he
     was asked, I think by the defense, if he had ever used that
     phone any other time. He stated, no, just that one time. That
     he was, I think, going to Tony Henderson’s home with
     [Appellant] and he used the phone.

            Although Jay Hall used the phone that morning, again, he
     clearly stated as the testimony came out that his is Jay talking to
     his girlfriend. Those of us who use cell phones continuously, if
     we don’t have access to our own [and] are borrowing someone
     else’s, I think all of us say, hey, it’s me so the person who
     received the message knows it’s from someone else, not the
     person [by] whom the phone normally is being used. Jay
     identified himself to his girlfriend, used it for a short period of
     time and then he clearly said he was going somewhere for the
     rest of the day.

            I think the contents of the messages again authenticates
     it. All you need for authentication is circumstantial evidence and
     there is certainly an abundance of circumstantial evidence here.

           Detective Weaver interviewed [Appellant’s mother] and
     [she] stated to Detective Weaver that she had given the gun to
     [Appellant] and so certainly that would be circumstantial
     evidence that [Appellant] was talking about the gun to his
     mother and not one of her other sons. …

           Given what the conversations are and the other texts that
     the Commonwealth is not attempting to get in, [Appellant] to his
     fiancée Carly back and forth and to his brothers, it’s clear that it
     is [Appellant] who is speaking….

N.T., 9/9-13 & 16-18/2013, at 946-48.

     The trial court’s determinations are supported by the record.          Thus,

Appellant’s contention that the Commonwealth offered no authentication



                                    - 24 -
J-A29032-14


evidence is incorrect.     Because we discern no error in the trial court’s

conclusion that circumstantial evidence corroborated that Appellant sent the

text messages in question from the phone which was seized from him, his

fourth issue entitles him to no relief.

      With his fifth question on appeal, Appellant argues that Jeremy

Springer’s testimony about Appellant’s refusal to speak with police violated

Appellant’s right to remain silent guaranteed by the United States and

Pennsylvania constitutions. Appellant’s Brief at 17-19.

             Both the United States Constitution and the Pennsylvania
      Constitution protect every person against being compelled to be
      a witness against himself or herself. This privilege protects a
      defendant from being compelled to speak before arrest. Further,
      the privilege prohibits the prosecution from using a non-
      testifying defendant’s pre-arrest silence to support its contention
      that the defendant is guilty of the crime charged as such use
      infringes on a defendant’s right to be free from self-
      incrimination.

Commonwealth v. Guess, 53 A.3d 895, 903 (Pa. Super. 2012) (internal

quotation marks and citations omitted).

      Appellant argues that his right to pre-arrest silence was violated by the

Commonwealth’s introduction of Jeremy Springer’s testimony that, after

Appellant told him that he stumbled upon a murder scene, he repeatedly

encouraged Appellant to tell the police what Appellant had witnessed, but

Appellant refused to go to the authorities.       Appellant claims that the

Commonwealth impermissibly used this evidence of his pre-arrest silence as

substantive evidence of guilt. Appellant’s Brief at 18. Appellant, relying on



                                      - 25 -
J-A29032-14


Commonwealth v. Molina, 33 A.3d 51 (Pa. Super. 2011) (en banc),

appeal granted, 51 A.3d 181 (Pa. 2012), claims that this constitutional

violation entitled him to relief.

      In Molina, Molina was tried and convicted for the murder of Melissa

Snodgrass.     At trial, the Commonwealth introduced evidence that the

authorities had contacted Molina regarding the disappearance of Snodgrass,

but Molina had refused to be interviewed. Molina did not testify at trial, and

he did not raise the adequacy of the police investigation as a defense. Id. at

61. During closing arguments, the Commonwealth commented on Molina’s

lack of cooperation and posed the question “why?” to the jury.            After

Molina’s objection was overruled, the prosecutor advised the jury to “factor

that in” during deliberations. Id. at 54. On Molina’s appeal, this Court held

“the Commonwealth cannot use a non-testifying defendant’s pre-arrest

silence to support its contention that the defendant is guilty of the crime

charged[.]” Molina, 33 A.3d at 62.

      Molina is materially distinguishable from the instant case.     Because

Appellant waived his right to remain silent and testified in his defense, N.T.,

9/9-13 & 16-18/2013, at 1075-1212, the holding of Molina regarding the

rights of a non-testifying defendant is inapplicable. Our Supreme Court has

held specifically that “when a criminal defendant waives his right to remain

silent and testifies at his own trial, neither the United States nor the

Pennsylvania Constitution prohibit[s] a prosecutor from impeaching a



                                     - 26 -
J-A29032-14


defendant’s    credibility   by   referring   to   his   pre-arrest   silence.”

Commonwealth v. Bolus, 680 A.2d 839, 844 (Pa. 1996).

      Further, our courts have rejected the notion “that impeachment is the

sole permissible purpose for which a defendant’s pre-arrest silence may be

referenced by the Commonwealth in a criminal trial.”3 Commonwealth v.

DiNicola, 866 A.2d 329, 336 (Pa. 2005). For example, the Commonwealth

may introduce evidence of pre-arrest silence in response to a defendant’s

argument or cross-examination of a witness at trial. See, e.g., DiNicola,

866 A.2d at 336 (holding that the defendant opened the door to reference to

his refusal to cooperate with police because his strategy at trial had been “to

question the government’s preparation of its case, particularly in terms of

the investigating trooper's pursuit of potentially exculpatory evidence”);

Fischere, 70 A.3d at 1280 (holding that the Commonwealth was permitted

to reference Fischere’s refusal to give a second interview after, on cross-

examination, counsel for Frischere “engaged in the line of questioning that

inquired into why law enforcement did not conduct a more comprehensive

interview”).

      The instant case is more akin to Commonwealth v. Adams, 39 A.3d

310, 319 (Pa. Super. 2012), appeal granted, 48 A.3d 1230 (Pa. 2012), than

3
  Indeed, this Court recently interpreted the case law so broadly as to state
“it does not violate the Fifth and Fourteenth Amendments when the
prosecution uses a defendant’s pre-arrest silence if he or she testifies in his
or her own defense.” Commonwealth v. Fischere, 70 A.3d 1270, 1276
(Pa. Super. 2013).


                                    - 27 -
J-A29032-14


to Molina.    In that case, Adams challenged the following reference to his

pre-arrest silence offered during the Commonwealth’s case by the police

detective who had investigated the murder for which Adams was being tried.

     [Q]: During your investigation, did you have the occasion to
          locate [Adams]?

     [A]: Yes.

                                   ***

     [Q]: And did you attempt to interview [Adams]?

     [A]: Yes we did; however, he didn't want to speak to us at that
          time.

     [Q]: Did you identify yourselves as law enforcement?

     [A]: Yes. We identified ourselves and told him that we’d like to
          interview him in reference to the [victim’s] homicide and
          that his name came up in the matter.

     [Q]: And in response to that what did he say?

     [A]: He said he had nothing to say.

     [Q]: What then—did you have a further conversation with him?

     [A]: Yes. We also asked him to consent to provide us with a
          DNA sample with the use of a DNA collector at which time
          he agreed.

Id. at 315. On appeal, this Court held that the references to Adams’ pre-

arrest silence did not violate his constitutional rights. The testimony “was

offered for a narrow purpose, namely to demonstrate the nature and focus

of the investigation, and as foundational evidence demonstrating how the

police came to obtain [Adams’] DNA sample, which was later admitted into



                                   - 28 -
J-A29032-14


evidence at trial.” Id. at 319. Further, the officer’s references “were limited

in context, and neither [the officer] nor the Commonwealth implied that

[Adams’] silence constituted a tacit admission of guilt.” Id.

      Here, the Commonwealth, through Springer, did not offer evidence of

Appellant’s pre-arrest silence as substantive evidence of Appellant’s guilt.

Rather, the Commonwealth elicited the testimony “to explain the cause of

the delay that occurred before Jeremy Springer came to the authorities with

the information provided by [Appellant] concerning the homicides and to

explain that Jeremy Springer struggled with the information in determining

what he needed to do.”     Commonwealth’s Brief at 28.       Further, unlike in

Molina, “nowhere in the Commonwealth’s closing was there reference made

to [Appellant’s] refusal to talk to authorities or argument made that it was

implicit [evidence] of [Appellant’s] guilt.”   Id. at 31.   We agree with the

Commonwealth that Appellant’s reliance upon Molina’s holding as to the use

as evidence of guilt of the pre-arrest silence of a non-testifying defendant is

misplaced.

      Even if evidence of his pre-arrest silence were admitted improperly

before Appellant testified, the error was harmless. When Appellant took the

stand, he not only was asked by his counsel on direct examination about

why he did not contact the police immediately after leaving the home of

Henderson and Richards, N.T., 9/9-13 & 16-18/2013, at 1120, 1138, but he

was impeached permissibly with his pre-arrest silence, without objection, by



                                    - 29 -
J-A29032-14


the Commonwealth on cross-examination, id. at 1191-92.             Appellant’s

choice to testify in his own defense allowed the Commonwealth to point to

his pre-arrest silence for impeachment.        Thus, the evidence offered by

Springer was merely cumulative of evidence which was unquestionably

admitted properly. Therefore, Appellant would not be entitled to relief even

if his objection to Springer’s testimony had been overruled in error.     See,

e.g., Commonwealth v. Hardy, 918 A.2d 766, 777 (Pa. Super. 2007)

(finding harmless error where the same evidence erroneously admitted over

objection was later admitted properly through another witness).

      Appellant’s final question posed to this Court is whether the trial court

erred in allowing the Commonwealth to impeach Appellant on a collateral

matter with extrinsic evidence. Appellant’s Brief at 19. The factual basis for

this issue is as follows.

      During the Commonwealth’s cross-examination, Appellant testified

that, although he in fact had a firearm in his home when the police executed

the search warrant seeking, inter alia, firearms, he did not remember being

asked whether he had any firearms in the house.           N.T., 9/9-13 & 16-

18/2013, at 1195-96.        Appellant indicated that the statement that he was

asked that question was “a lie” as it “never happened.”          Id. at 1196.

Further, Appellant testified that if a police officer reported that Appellant

affirmatively denied having a gun in the home at the time of the search, that

was also untrue. Id.



                                      - 30 -
J-A29032-14


      After the defense rested, the Commonwealth offered, over Appellant’s

objection, the rebuttal testimony of Detective Terrence Kuhns.      Detective

Kuhns testified that, before the officers began searching Appellant’s

property, he twice asked Appellant whether he had any firearms in the

apartment. Id. at 1218-19. According to Detective Kuhns, Appellant twice

indicated that he had no guns in the apartment. Id. at 1219.

      While Appellant offers ample argument to support his contention that

the trial court erred in admitting the rebuttal testimony of Detective Kuhns,

he offers absolutely no argument or explanation of how he was prejudiced

by the error such that he did not receive a fair trial.        “Even when a

defendant can prove an error in the admission or exclusion of testimony, it is

not enough to warrant a new trial unless he can also prove that he was

prejudiced by such error.”    Commonwealth v. Beltz, 829 A.2d 680, 683

(Pa. Super. 2003). As the record contains no indication that the outcome of

the case would have been different had the trial court excluded Detective

Kuhns’ testimony, Appellant is entitled to no relief.

      Finally, in the conclusion section of his brief, Appellant argues that

“even if this Court determines that the errors herein are not sufficient alone

to award a new trial, … the cumulative effect thereof is enough” to warrant a

new trial. Appellant’s Brief at 21. Appellant raised this claim of cumulative

prejudice neither in his 1925(b) statement nor in his statement of questions

presented. Accordingly, the issue is waived. See Pa.R.A.P. 1925(b)(4)(vii)



                                     - 31 -
J-A29032-14


(providing issues not raised in the statement of errors complained of on

appeal are waived); Pa.R.A.P. 2116 (“No question will be considered unless

it is stated in the statement of questions involved or is fairly suggested

thereby.”).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 12/16/2014




                                  - 32 -